Citation Nr: 1447780	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from February 1963 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Videoconference hearing before the Board in November 2013.  A transcript of the hearing testimony has been associated with the claims file. 

The Board notes that the RO has adjudicated three separate service connection claims, addressing each claimed psychiatric disability individually.  As the Veteran is claiming service connection for a single acquired psychiatric disorder, the Board has recharacterized the matter to involve one claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim)


FINDINGS OF FACT

The Veteran has never been competently diagnosed as having any psychiatric disorder.


CONCLUSION OF LAW

Service connection for a acquired psychiatric disorder, to include PTSD, anxiety and depression, is not established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.384 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2011.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The VLJ particularly suggested that evidence relating to the diagnosis of a psychiatric disability would assist in substantiating the claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the Veteran a pertinent examination, and obtained a medical opinion.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder. 38 C.F.R. § 3.384.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -  the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression.  A review of the service records discloses no complaints, treatment or assessment of any psychiatric disability.  The service personnel records document a couple of periods of AWOL in 1964 and 1965, and the Veteran's DD Form 214 shows that he was discharged for "Character and Behavior Disorders." 

The Veteran was afforded a VA examination in November 2011 to address his claim.  Examination resulted in no assessment of any psychiatric disability and the examiner specifically found that the PTSD diagnostic criteria were not met.  MMPI testing, however, was invalid due to defensiveness.  Nevertheless, the examiner had no significant concerns as the Veteran did not report any symptoms.  Mental status examination showed the Veteran appeared alert and oriented, with good hygiene and dress.  He was friendly and cooperative and had appropriate social skills.  Insight was adequate.  He apparently denied mood symptoms, psychosis and homicidal/suicidal ideation.  
In statements of record and at his Board hearing, the Veteran has taken issue with the November 2011 VA examination.  He has related that the examiner was "confrontational" and that he underreported symptoms in light of unfamiliarity with mental health treatment.  

In furtherance of attempting to substantiate the claim, the Veteran submitted personal statements from his wife and daughter.  The statements relate their lay observations of the Veteran's mental state, and in particular the Veteran's reclusiveness, anger, depression, anxiety and alcohol abuse.  

In November 2013, the Veteran testified before the Board.  At the hearing, he reiterated that he had underreported his symptoms, as well as his dissatisfaction with the November 2011 VA examination.  At the hearing, he noted that the MMPI results of the November 2011 VA examination showed "over-defensiveness," and asserted that the examination was inconsistent with the personal statements he submitted reflecting lay observations of the Veteran's mental state.  He and his representative noted the Veteran's behavioral problems and AWOL periods in service, and stated that the examiner should have rendered an opinion as to whether this indicated the onset of a psychiatric disability in service.  He and his representative explained that the Veteran had never visited a professional for any psychiatric complaints or disability until the November 2011 VA examination.  The Veteran also testified as to several reported stressors.

The claim must be denied.  In order to substantiate the claim, regardless of any stressors/in-service event or nexus, the evidence must at least indicate that the Veteran has a current psychiatric disability, or has at least had one during the pendency of the appeal.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  No competent medical evidence of record diagnoses any psychiatric disability.  Although the Veteran, his wife and daughter may be competent to relate lay observations of symptoms, they are not competent to assess any psychiatric disability, which is clearly a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Because the competent evidence does not indicate or show that the Veteran has ever had a psychiatric disability, the claim must be denied.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In closing, the Board acknowledges that the Veteran has taken issue with the November 2011 VA examination and related that he underreported his symptoms.  Nevertheless, the November 2011 VA examination was based upon a full review of the claims file and mental status examination, and the Veteran underwent psychological testing during the examination.  The examination report does not disclose any underreporting or malingering.  The examination is thus adequate.  Stefl, supra.


ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD, anxiety and depression.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


